Citation Nr: 1100805	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress 
disorder (PTSD) , currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which confirmed and continued a 30 percent 
evaluation for PTSD.  During the pendency of the appeal, a March 
2008 rating decision assigned a 50 percent evaluation, effective 
the date of receipt of the claim for an increased evaluation.

The Veteran testified before the undersigned Veterans Law Judge 
during a November 2010 hearing.  A transcript of that hearing is 
in the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record indicates that this claim 
requires additional development.  

The Board first notes that the record before it appears 
incomplete.  A January 2010 VA Form 646 refers in detail to an 
April 30, 2009, VA Mental Residual Function Capacity Assessment.  
A review of the Veteran's claims file reveals that it does not 
contain this medical record, or any VA medical records dated 
after April 10, 2009.  VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2010).  There are also 
heightened obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the Board observes that the Veteran's representative 
asserted during the November 2010 hearing that another VA 
examination was required since the Veteran's PTSD had increased 
in severity since his last VA examination, in August 2008.  The 
Court of Appeals for Veterans Claims has held that when a veteran 
claims that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board finds that another VA examination is also necessary to 
reconcile conflicting evidence in the record as to the severity 
of the Veteran's PTSD.  A June 2008 Social Security 
Administration (SSA) determination held that the Veteran was 
disabled as of January 2008, with a primary diagnosis of 
affective disorders and no secondary diagnosis.  A May 2008 
report written by a medical panel for the (Massachusetts) State 
Retirement Board provides the opinion that the Veteran was 
incapable of performing the essential duties of his job due to 
recurrent PTSD and depression, and that the incapacity was likely 
to be permanent.  

On the other hand, the report of an August 2008 VA examination 
provides the opinion that it was more likely than not that the 
main issue having an impact on the capacity of the Veteran to 
adjust was his history of panic disorder as well as his dysthymia 
and, to a much smaller degree, his fading PTSD.  The examiner 
states that he did not find the very intelligent and resourceful 
Veteran to be unemployable or totally disabled.  In the body of 
the report, the examiner reviews VA treatment records in detail.  
He observes that numerous VA treatment notes and other sources of 
documentation did not show a predominance of preoccupation with 
traumatic events of the past, but rather showed work done on the 
Veteran's personality issues, attitude, self-defeating style of 
interaction with supervisors, and tendency to become anxious in 
reaction to life's stresses.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all VA treatment and examination 
reports dated after April 10, 2009, from 
the Boston VA Healthcare System, including 
the April 30, 2009, VA Mental Residual 
Function Capacity Assessment, and any 
other of the Veteran's medical records at 
any VA Medical Center that are not already 
of record.

2.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine to determine the nature and 
current level of severity of the Veteran's 
service-connected PTSD.  The claims file 
must be made available to the examiner.  
In addressing the current severity of the 
Veteran's PTSD, the examiner is 
specifically asked to consider and 
reconcile the conflicting June 2008 SSA 
determination, May 2008 medical report, 
and August 2008 VA examination report, 
described above.  A complete rationale for 
all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



